8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.June O'DELL, Widow of Jesse O'Dell, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Island Creek CoalCompany, Respondents.
No. 93-1879.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 15, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (89-3931-BLA)
June O'Dell, Petitioner Pro Se.
Patricia May Nece, United States Department of Labor, Washington, D.C.;  Douglas Allan Smoot, Jackson & Kelly, Charleston, West Virginia, for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
June O'Dell seeks review of the Benefits Review Board's decision and order and order on reconsideration denying black lung benefits under 30 U.S.C.A. §§ 901-45 (West 1986 & Supp. 1992).  The applicable filing period for appeals to this Court from decisions of the Board is sixty days.  33 U.S.C. § 921(c) (1988).  We have held that the failure to file a petition for review in the Circuit Court within the time period prescribed by § 921(c) deprives this Court of jurisdiction to consider the appeal.   See Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360 (4th Cir. 1989).


2
The Board issued its decision on July 20, 1992, and its Order denying Reconsideration on May 12, 1993.  O'Dell filed her petition for review on July 13, 1993, sixty-one days after the Board's decision on reconsideration, and one day outside of the applicable filing period.  Accordingly, the motions of the Respondents, the Director, Office of Workers' Compensation Programs, and Island Creek Coal Company, to dismiss this appeal for lack of jurisdiction, are granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED